          Case 5:21-cr-40081-HLT Document 15 Filed 09/16/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                          Plaintiff,

v.                                                   Case No. 21-40081-HLT

GREGORY SEELEY,

                         Defendant.


                     ORDER TERMINATING APPOINTED COUNSEL

       On September 16, 2021, the court held a status conference regarding the issue of continued

appointment of counsel for defendant Gregory Seeley. The court heard ex parte proffer and

testimony on the issue of whether defendant Seeley is financially able to retain counsel on his own

behalf. Having considered the record evidence and arguments, for the reasons explained on the

record, the court finds that defendant Seeley has not met his burden to show that he is financially

unable to retain counsel.        The court therefore terminates the federal public defender’s

representation of defendant Seeley. The termination is effective upon the earlier of (1) seven

calendar days from today or (2) defendant Seeley’s retained counsel filing an entry of appearance

of substitute counsel.

       IT IS SO ORDERED.

       Dated this 16th day of September, 2021.



                                             s/Angel D. Mitchell
                                             The Honorable Angel D. Mitchell
                                             United States Magistrate Judge
